828 F.2d 13
MIDWAY MANUFACTURING CO., and Illinois Corporation, Plaintiff-Appellee,v.Larry KRUCKENBERG, etc., Defendant-Appellant.
No. 85-3475.
United States Court of Appeals,Eleventh Circuit.
Sept. 21, 1987.

James M. Campbell, The Garland Firm, Atlanta, Ga., for defendant-appellant.
Stephen J. Calvacca, Paul J. Moriarty, Asst. U.S. Attys., Orlando, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida.
Before GODBOLD and ANDERSON, Circuit Judges, and ATKINS*, Senior District Judge.
PER CURIAM:


1
Prior Report:  779 F.2d 624 (1986).


2
In light of the decision of the Supreme Court in Young v. United States ex rel. Vuitton, and Klayminc v. United States v. ex rel. Vuitton, --- U.S. ----, 107 S. Ct. 2124, 95 L. Ed. 2d 740 (1987), the judgment of the district court finding Kruckenberg guilty of contempt is


3
REVERSED.



*
 Honorable C. Clyde Atkins, Senior U.S. District Judge for the Southern District of Florida, sitting by designation